SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number000-54163 ZHONG SEN INTERNATIONAL TEA COMPANY (Name of registrant as specified in its charter) Florida 26-2091212 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 14th Floor Guo Fang Building No.68 Wu Yi Road Kunming City, Yunnan Province P. R. China (Address of principal executive offices) (Zip Code) (954) 247-4832 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class: Name of each exchange on which registered: None None Securities registered under Section 12(g) of the Act: Common Stock, par value $.001 (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x As of July 23, 2012, the registrant had 20,000,000 shares of its common stock outstanding. Documents Incorporated by Reference: None. TABLE OF CONTENTS PAGE PART I ITEM 1. Business 1 ITEM 1A. Risk Factors 2 ITEM 2. Properties 2 ITEM 3. Legal Proceedings 2 ITEM 4. Mine Safety Disclosures 3 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 3 ITEM 6. Selected Financial Data 4 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 7 ITEM 8. Financial Statements 8 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 9 ITEM 9A. Controls and Procedures 9 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 11 ITEM 11. Executive Compensation 14 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 16 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 17 ITEM 14. Principal Accounting Fees and Services 17 PART IV ITEM 15. Exhibits, Financial Statement Schedules 19 SIGNATURES 20 PART I ITEM 1. BUSINESS. General Zhong Sen International Tea Company (“we” or the “Company”) was incorporated on January 30, 2008, in the State of Florida. The Company has the principal business objective of providing sales and marketing consulting services to small to medium sized Chinese tea producing companies who wish to export and distribute high quality Chinese tea products worldwide. The Company commenced business activities in August 2008, when it entered into a related party Sales and Marketing Agreement with Yunnan Zhongsen Group, Ltd (YZG) , a related party company located in Kunming, China, to provide sales and marketing consulting services for YZG’s tea and tea related business lines. Supply Agreements In August 2008, we entered into a related party agreement with Yunnan Zhongsen Group, Ltd., or YZG, a Chinese company located in Kunming, Yunnan Province, People’s Republic of China, which caused us to become YZG’s exclusive sales and marketing agent worldwide.We receive a commission of 20% of global sales, payable each month based on our and YZG’s sales figures.On August 29, 2008, the effective date of the transaction, we issued 831,667 shares to approximately 4,200 shareholders in exchange for the sales and marketing agreement.Additionally, our former sole director and officer named a new board of directors, and hirednew executive officers, and resigned his positions at the company.Due to operational and cash flow issues with YZG, a related party and our sole customer, management has determined that future collections under our marketing agreement are doubtful and stopped recording sales in the fourth quarter of 2010 related to this agreement. Sales Marketing All sales are generated by external sales and marketing representatives, including those at our related party main supplier, YZG.The product is positioned as a high-end luxury product.The 3,000 year history of this limited production, highly prized product will be essential in positioning the product and in differentiating this product from the current American and European viewpoint of commercially produced tea, as well as setting it apart from much of the tea products offered throughout Asia.The history, culture and ritual surrounding the production of the tea leaf and the ritual of the service and presentation of this luxury item will be exploited and are critical to the positioning of the product. Our company suggests both direct sales and indirect sales through channel marketing to our client as the methods of getting the product to the worldwide consumer.Direct sales can occur in person, via the phone, the Internet or by mail. Indirect, or channel sales typically refers to sales through a reseller. A reseller can order from us directly, or from a wholesale distributor.In any case, our compensation is directlyaffected by our client’s sales volume. We suggest to our client, YZG that they can minimize channel conflicts by employing one or more of the following strategies: ▪Segmentation of the product line; ▪Establishment of limited or exclusive territories; 1 ▪Design price differentiation from direct sales and channels sales providing a cost incentive for the consumer to purchase from the reseller; ▪Establishment of rotating promotions for resellers; and/or ▪Design a tiered system that would establish reseller levels rewarding higher volume resellers with improved margins. Based on our recommendations, they will establish and manage their channel marketing program worldwide by establishing a competitive reseller program, recruiting resellers, preparing proper reseller collateral, creating reseller kits, managing the reseller database using Partner Relationship Management (PRM) software, ensuring proper merchandising, ensuring adequate stocking levels, providing reseller education and managing seeding programs.The channel program allows this company to produce a large volume of sales utilizing its existing human resources as, we will have the ability to manage resellers and thereby multiply our resources.Direct sales can be managed mostly by technology through applications available through the Internet, such as, on-line stores with credit card processing portals to accumulate sales orders from direct sales.The proper implementation of these programs effectively eliminates the need for the hiring of additional staff for a significant period of time by the use of technology and the multiplication of resources by contracting with distributors or other resellers. Revenue Model Our revenue model contemplates a single form of revenue, but from multiple sources.We anticipate earning our revenue based on the success of our sales and marketing efforts provided to the tea producer.We will earn a percentage of sales directlyrelated to our efforts.Since we will be processing the sales for our client, we will have a direct and firsthand knowledge of the effectiveness of our efforts. Employees As ofJuly 2012, the Company hasthree (3) part-time employees.Our president and chairman of the Board of Directors, our chief executive officer and chief operation officer, and our chief financial officer and principal accounting officer, all have agreed to allocate a portion of their time to the activities of the Company.The employees anticipate that our business plan can be implemented by their devoting no more than 50 hours per year, respectively, to the business affairs of the Company and, consequently,conflicts of interest may arise with respect to the limited time commitment by such officers. ITEM 1A. RISK FACTORS. Not applicable because we are a smaller reporting company. ITEM 2. PROPERTIES. We have no properties and at this time have no agreements to acquire any properties. We currently use the offices of management at no cost to us. Management has agreed to continue this arrangement until further notice. ITEM 3. LEGAL PROCEEDINGS. From time to time, we may become involved in various lawsuits and legal proceedings, which arise, in the ordinary course of business.However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business.We are currently not aware of any such legal proceedings or claims that we believe will have a material adverse effect on our business, financial condition or operating results. 2 ITEM 4. MINE SAFETY DISCLOSURES. Not Applicable. PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. No Public Market for Common Stock There is no trading market for our common stock at present and there has been no trading market to date. There is no assurance that a trading market will ever develop or, if such a market does develop, that it will continue. Holders There are 2,234 holders of our common stock. Dividends Since inception we have not paid any dividends on our common stock. We currently do not anticipate paying any cash dividends in the foreseeable future on our common stock, when issued pursuant to this offering. Although we intend to retain our earnings, if any, to finance the exploration and growth of our business, our Board ofDirectors will have the discretion to declare and pay dividends in the future. Payment of dividends in the future will depend upon our earnings, capital requirements, and other factors, which our Board of Directors may deem relevant. Penny Stock The Securities and Exchange Commission has adopted Rule 15g-9 which establishes the definition of a "penny stock," for purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require: (i) that a broker or dealer approve a person's account for transactions in penny stocks and (ii) the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must (i) obtain financial information and investment experience and objectives of the person; and (ii) make a reasonable determination that the transactions in penny stocks are suitable for that person and that person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prepared by the Commission relating to the penny stock market, which, in highlight form, (i) sets forth the basis on which the broker or dealer made the suitability determination and (ii) that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Disclosure also has to be made about the risks of investing in penny stocksin both public offerings and in secondary trading, and about commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. 3 Recent Sales of Unregistered Securities None. Securities Authorized for Issuance Under Equity Compensation Plans None. ITEM 6.SELECTED FINANCIAL DATA. Not applicable because we are a smaller reporting company. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATIONS. The following discussion should be read in conjunction with the Financial Statements and Notes thereto appearing elsewhere in this Form 10-K. The following discussion contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 relating to future events or our future performance. Actual results may materially differ from those projected in the forward-looking statements as a result of certain risks and uncertainties set forth in this prospectus. Although management believes that the assumptions made and expectations reflected in the forward-looking statements are reasonable, there is no assurance that the underlying assumptions will, in fact, prove to be correct or that actual results will not be different from expectations expressed in this report. PLAN OF OPERATIONS Our plan of operations for the next twelve months is focused on the following primary objectives. 1. Find additional customers to purchase tea products from our contracted supplier, Yunnan Zhongsen Group, Ltd. and; 2. Raising capital through private debt or equity offerings. Subject to the requisite financing, we believe that we can complete the following objectives within the time period specified: 4 RESULTS OF OPERATIONS Results of Operations for the Year Ended May 31, 2012 As Compared to the Year Ended May 31, 2011 The following table presents the statement of operations for the year ended May 31, 2012 as compared to the year ended May 31, 2011. The discussion following the table is based on these results. For The Years Ended May 31, REVENUE $ - $ Total operating expenses NET LOSS $ $ ) Total Revenues We had revenues of $0for the year ended May 31, 2012 and $105,402for the year ended May 31, 2011.Due to operational and cash flow issues with YZG, a related party and our sole customer, management has determined that future collections under our marketing agreement are doubtful and stopped recording sales in the fourth quarter of 2010 related to this agreement. Operating Expenses Operating expenses for the year ended May 31, 2012 increased to $11,526,947 from $353,329 for the year ended May 31, 2011 representing an increase of $11,173,618. During the first quarter of 2012, we issued 18,998,992 shares of common stock, with a value of $11,399,395 at the most recent cash sale price of $0.60 per share, as compensation expense to our President for her service to the Company. Additionally, we incurred an increase in professional fees of $3,942, which is attributable to increased audit fees and increase financial printing fees pertaining to XBRL mapping and filing.We realized a decrease in our bad debt expense and reserve for bad debt in the amount of $25,000 due to the receipt of a payment from YZG toward our outstanding Accounts Receivable. Net Loss Net loss was ($11,527,868)for the year ended May 31, 2012 compared to ($247,927) for the same periodended May 31, 2011, an increase of ($11,279,941).Theincrease in losses is attributable to the elimination of revenues as a result of the uncollectability under our related party agreement with YZG, as well as the increase of operating expenses resulting from the stock issuance to our President as compensation during the year ended May 31, 2012. LIQUIDITY AND CAPITAL RESOURCES As of May 31, 2012, we have assets of $40 consisting of cash of $40 and total liabilities of $224,509, consisting of accounts payable of $223,637, notes payable from related party of $50, convertible debenture payable (net of discount) of $822, compared with May 31, 2011, when we had assets of $17 consisting of cash of $17 and total liabilities of $102,013, consisting of accounts payable of $101,599 and loans payable of $414. On April 11, 2012, the Company issued a one year 12% Convertible Debenture (“Debenture”) in the principal amount of $6,000, to an individual for the sole purpose of funding ongoing operations. The principal and accrued interest of the Debenture is convertible on October 11, 2012 into shares of common stock, par value $0.001 per share, at a conversion price of $0.01 per share. The Company recorded a debt discount of $6,000 for the beneficial conversion feature. Amortization of the debt discount amounted to $822 at May 31, 2012. 5 We believe that we will need additional funding to satisfy our cash requirements for the next twelve months. Completion of our plan of operation is subject to attaining adequate revenue. We cannot assure investors that additional financing will be available. In the absence of additional financing, we may be unable to proceed with our plan of operations.This raises substantial doubt about our ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company's ability to raise additional capital and implement its business plan. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Management believes that actions presently being taken to obtain additional funding and implement its strategic plans provide the opportunity for the Company to continue as a going concern. We intend to hire additional employees for sales, administrative and finance support staff as necessary, though we have no time frame in which we expect to hire such staff.Additional sales staff, when required, will be hired on a commission basis, and administrative and finance support staff will only be hired when revenues are such that the company can support such a staff.Completion of our plan of operations is subject to attaining adequate revenue. We cannot assure investors that adequate revenues will be generated. In the absence of our projected revenues, we may be unable to proceed with our plan of operations. Even without significant revenues within the next twelve months, we still anticipate being able to continue with our present activities, but we may require financing to potentially achieve our goal of profit, revenue and growth. We anticipate that our general and administrative expenses for the next 12 months will total $183,200. The breakdown is as follows: General and Administrative Legal and Accounting $ Telecommunications Office Supplies Postage & Shipping Travel Utilities Consulting Fees Salaries and Wages Taxes and Licenses TOTAL $ The foregoing represents our best estimate of our cash needs based on current planning and business conditions. The exact allocation, purposes and timing of any monies raised in subsequent private financings may vary significantly depending upon the exact amount of funds raised and status of our business plan. In the event we are not successful in reaching our initial revenue targets, additional funds may be required and we would then not be able to proceed with our business plan for the development and marketing of our core services. Should this occur, we would likely seek additional financing to support the continued operation of our business. We anticipate that depending on market conditions and our plan of operations, we could incur operating losses in the foreseeable future. We base this expectation, in part, on the fact that we may not be able to generate enough gross profit from our business operations to cover our operating expenses. 6 CRITICAL ACCOUNTING POLICIES Our significant accounting policies are summarized in Note 1 of our financial statements included in this annual report on Form 10-K for the year ended May 31, 2012. Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenues and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use of estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. OFF-BALANCE SHEET ARRANGEMENTS We do not have any off-balance sheet arrangements, financings, or other relationships with unconsolidated entities or other persons, also known as “special purpose entities” (SPEs). ITEM 7A.QUANTITIATIVE AND QUALITATIVE DISCLOUSURES ABOUT MARKET RISK. Not applicable because we are a smaller reporting company. 7 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. ZHONG SEN INTERNATIONAL TEA COMPANY FINANCIAL STATEMENTS F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-2 BALANCE SHEETS F-3 STATEMENTS OF OPERATIONS F-4 STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIENCY F-5 STATEMENTS OF CASH FLOWS F-6 - F-14 NOTES TO FINANCIAL STATEMENTS 8 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of: Zhong Sen International Tea Company We have audited the accompanying balance sheets of Zhong Sen International Tea Company (the “Company”) as of May 31, 2012 and 2011, and the related statements of operations, changes in stockholders’ deficiency and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly in all material respects, the financial position of Zhong Sen International Tea Company as of May 31, 2012 and 2011 and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 8 to the financial statements, the Company has a net loss of $11,527,868, a working capital deficiency and stockholders deficiency of $224,469 and has an accumulated deficit of $12,323,558 as of May 31, 2012.These factors raise substantial doubt about the Company's ability to continue as a going concern.Management's plans concerning these matters are also described in Note 8.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. WEBB & COMPANY, P.A. Certified Public Accountants Boynton Beach, Florida July 23, 2012 F-1 ZHONG SEN INTERNATIONAL TEA COMPANY BALANCE SHEETS ASSETS May 31 CURRENT ASSETS Cash $
